Citation Nr: 0008643	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 RO decision which determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for PTSD.  In January 
1997, the Board reopened the veteran's claim of service 
connection for PTSD and remanded the claim to the RO.  In 
January 2000, the RO denied the claim, following a de novo 
review of the record.  The case was returned to the Board in 
March 2000.


FINDING OF FACT

The record contains competent medical evidence showing a 
clear current diagnosis of PTSD and a causal nexus between 
PTSD and military service.
 

CONCLUSION OF LAW

The veteran's PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304 
(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1970 to April 
1972.  A review of his service records shows that his 
military occupational specialty (MOS) was that of an 
ammunition storage helper.  His service records also show 
that he served in the Republic of Vietnam; while there, he 
served in the 611th Ordnance Company.  He did not receive any 
awards which are indicative of combat service.  

The veteran's service medical records do not reflect any 
complaints, clinical findings, or a diagnosis of a 
psychiatric disorder. 

VA outpatient records, dated in 1974 and 1975, reflect that 
the veteran received psychiatric treatment.  Additionally, it 
is noted that the veteran was hospitalized at a VA facility 
in June and July 1974 for treatment of severe anxiety and a 
depressive reaction.

In an October 1974 statement, the veteran's mother indicated 
that the veteran was not nervous when he entered service but 
became nervous thereafter. 

The veteran was hospitalized at a VA facility for treatment 
of an anxiety neurosis in November 1976. 

In June 1982, the veteran was again hospitalized for 
psychiatric reasons.  Among the diagnoses were anxiety and 
depression.

A private therapist indicated, in a February 1983 statement, 
that the veteran had symptoms including depression, anxiety, 
tension, nightmares, and a sleep disturbance.  The examiner 
noted that the veteran had not been evaluated by a 
psychiatrist at his facility, and that his symptoms were 
similar to those individuals with PTSD. 

A letter from a private physician (apparently not a 
psychiatrist), dated in February 1983, indicates that he had 
treated the veteran since 1979 for various illnesses, 
including depression and an anxiety neurosis.

When the veteran underwent a VA psychiatric compensation 
examination in May 1983, he described witnessing an episode 
in which a helicopter was shot down and the six people inside 
were killed.  He also recalled an incident, shortly before he 
left Vietnam, in which there was shelling and resulting 
fatalities.  As for current complaints, he said he had "the 
shakes" and nightmares once or twice a month.  The examiner 
noted that the veteran did not give a clear history of 
flashbacks, that his memory appeared intact, that he appeared 
to have some insight into his problems, and that his judgment 
appeared to be fair.  It was opined that he had moderate 
depression which was manifested by feelings of depression and 
intermittent feelings of anxiety. 

A VA social survey, conducted in June 1983, reflects the 
social worker's impression that the veteran's descriptions of 
nightmares, flashbacks, and intrusive thoughts were 
consistent with the helicopter incident (which he listed as a 
stressor event).  It was opined that the veteran's 
symptomatic behavior may be the result of his Vietnam 
experience.

In an August 1983 addendum to the May 1983 VA examination 
report (discussed above), it was noted that a review of the 
veteran's VA social survey had been made.  The examiner 
opined that while the veteran's initial diagnosis was 
moderate depression (manifested by feelings of depression and 
intermittent feelings of anxiety), a diagnosis of PTSD was 
also possible.

The veteran was examined for VA compensation purposes in 
September 1984.  The examiner described the veteran's 
psychiatric symptoms, including repetitive nightmares related 
to his past experience in Vietnam.  The proper diagnosis was 
noted as an anxiety disorder.  Additionally, the examiner 
noted that if the veteran and the findings of a social survey 
(discussed above) were to be believed, there was evidence of 
psychological traumatic events (stressors) and that the 
favored diagnosis was chronic PTSD, aggravated by substance 
abuse, alcohol dependence, and concomitant use of Valium.

In June 1988, the veteran underwent another VA compensation 
examination.  He reported that while he was in the military 
he had served as an ammunition storage helper.  He said he 
had Vietnam service and spent his entire tour of duty in Cam 
Ranh Bay.  The veteran described two stressors which he felt 
were responsible for his PTSD.  In one, a helicopter crashed 
and six troops were burned to death as he helplessly watched.  
In another incident, he said he was exposed to heavy rocket 
and mortar attacks, one day prior to his leaving Vietnam.  He 
described additional stressors, including the time when he 
was confronted by a large number of rats while searching a 
Viet Cong tunnel.  Finally, he described an incident in which 
a large ammunition dump exploded.  During the explosion, he 
said, he was struck in the forehead.  He also said he tackled 
a fellow servicemen in the attack.  Following an examination, 
the diagnoses included alcohol dependence (in remission) and 
PTSD.  The examiner noted that the veteran had not directly 
engaged in combat during service, but stated that certain of 
his symptoms and clinical findings were consistent with a 
diagnosis of PTSD.

A private social worker wrote in June 1988 that she had seen 
the veteran and his wife on several occasions between 
December 1987 and February 1988 for treatment of his bad 
temper, which she characterized as intermittent explosive 
disorder.

A November 1989 VA consultation report shows that the veteran 
reported that he spent his entire tour of duty in Cam Ranh 
Bay as an ammunition storage helper.  He also said he may 
have served with some infantry units.  He said he experienced 
stressors during his Vietnam service which included:  having 
watched helplessly as six troops burned to death in a 
helicopter crash, rocket and mortar attacks (including one on 
a large ammunition dump), and having been confronted by 
numerous rats while searching a Vietcong tunnel system.  With 
specific regard to the attack on the ammunition dump, he 
related he had wrestled a panicked solider to the ground 
during the attack.  As for current complaints, he related he 
had nightmares and flashbacks.  A diagnosis was not made.

A personal hearing was held before a hearing officer at the 
RO in July 1991.  The veteran testified that he participated 
in ground patrols prior to his departure from Vietnam.  He 
again described an incident in which he witnessed a 
helicopter shot down.  He indicated that he had written his 
mother about the episode and that she had sent him a copy of 
a local newspaper article about the event.  He stated that he 
could not remember the names of other servicemen he served 
with in Vietnam.

Received in July 1991 was a copy of a newspaper article with 
a handwritten date of February 26, 1972, describing a 
helicopter crash.  The article indicates that the cause of 
the crash was attributed to "mechanical failure."

At the time of a VA psychiatric examination in July 1991, the 
veteran's reported symptoms included nightmares, flashbacks, 
and intrusive thoughts.  He also had a long history of 
alcoholism.  The examiner's diagnostic impressions included 
recurrent major depression (in partial remission), PTSD, and 
alcohol dependence (now recovering).

A letter from a VA psychologist, dated in August 1991, 
reflects the veteran's treatment for depression and PTSD at a 
mental hygiene clinic since November 1989.

The veteran's mother again wrote in August 1991 and confirmed 
that the veteran had written to her in February 1972 
regarding a helicopter crash.  He reportedly indicated to her 
that he was very depressed over the loss of one of his 
buddies in the crash.  Additionally, an acquaintance of the 
veteran's wrote in and indicated that when the veteran 
returned from his Vietnam service he was very nervous. 

Private medical records, dated from 1992 to 1997, show that 
the veteran received intermittent psychiatric treatment, 
including medication.  It was noted that he reported he had 
PTSD as a result of his Vietnam service.

Records from the veteran's employer, dated in 1992 and 1993, 
reflect the veteran had numerous absences from work, many for 
the stated reason of depression.

A VA psychiatrist and psychologist wrote in January 1992 
regarding the veteran's limited ability to tolerate emotional 
stress.  They indicated that his combination of illnesses, 
including an affective disorder, PTSD, a personality 
disturbance, and addiction, precluded full stabilization of 
his condition.

In November 1992, the United States Army and Joint Services 
Environmental Support Group (ESG) replied to the RO's request 
for verification of the claimed helicopter crash and 
indicated that they were unable to locate any Army records 
documenting the incident.

A January 1993 letter from a private psychiatrist reflects 
that the veteran was  diagnosed as having PTSD, panic 
attacks, major depression, and obsessive compulsive disorder.

A VA social worker wrote in February 1993 that the veteran 
had been treated since November 1989 for symptoms of delayed 
stress, including panic attacks, a sleep disturbance, 
explosive anger, nightmares, and intrusive thoughts, as a 
result of his exposures to traumatic events in Vietnam.  

VA outpatient records, dated from February 1993 to May 1995, 
reflect the veteran received treatment in the mental health 
clinic. 

In a July 1996 statement, a private physician indicated that 
the veteran had been under his treatment for PTSD. 

In a May 1997 statement, the Director of the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly known as ESG), indicated that the information sent 
to them was insufficient for the purpose of conducting 
meaningful research regarding the veteran's case.  It was 
requested that detailed information be forwarded so that 
additional research could be conducted.

In a May 1998 statement, one of the veteran's fellow 
servicemen indicated that he and the veteran had been 
assigned to the 611th Ordnance Company, which was an 
ammunition ordnance outfit.  He said he recalled an incident 
in which a Marine Corps helicopter had been shot down in the 
vicinity of their ammunition dump.  He noted that the 
veteran, among others, witnessed the crash and attempted to 
reach the helicopter to save those entrapped but were 
prevented from doing so.  In another incident, he related 
that two Air Force fuel tanks and an ammunition pad blew up.  
Finally, an incident was described in which the Viet Cong 
commenced a mortar attack on the Company but they had no 
weapons to defend themselves.  

In a March 1999 letter, the Director of the USASCRUR 
indicated that in the area of Cam Ranh Bay (the base camp 
location of the veteran's unit-the 611th Ordnance Company) 
there were significant amounts of enemy attacks which 
resulted in several casualties.  A review of U.S. Army 
Vietnam Casualty reports verified that several individuals 
died in a helicopter crash on February 25, 1972, but the 
related crash report could not be located.  Additionally, it 
was noted that three helicopters received small arms fire on 
November 6, 19, and 27, 1971.  An operational report for the 
period ending April 30, 1972, reflects that there were 
numerous enemy-initiated incidents, including sniper and 
rocket attacks. 

An undated newspaper article reflects that five Americans 
were killed and four were listed as missing in two separate 
helicopter crashes in South Vietnam.  In one of the 
helicopter incidents it was noted that a utility aircraft 
crashed while on a check flight following repairs at Cam Ranh 
Bay.  It was noted that the cause of the crash was attributed 
to mechanical failure. 

II.  Legal Analysis

The veteran's claim of service connection for PTSD is well 
grounded, meaning "plausible," as there are diagnoses of PTSD 
in the file, a presumed-to-be credible history of stressors 
as related by the veteran, and a medical opinion that the 
PTSD is related to service.  38 U.S.C.A. § 5107(a); see 
King v. Brown, 5 Vet. App. 19 (1993); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The file shows that all relevant evidence 
has been obtained with regard to his claim; consequently, 
there is no further VA duty to assist him with his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarcyki v. Brown, the U.S. Court of Appeals for Veterans 
Claims (Court) set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  6 Vet. App. 91 (1993).  In 
Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 38 
C.F.R. § 3.304(d) and (f), the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  See 
Doran v. Brown, 6 Vet. App. 283 (1994).  However, the Court 
has recently held that the Board may not rely strictly on 
combat citations or the veteran's MOS to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, supra.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, supra.  
The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor.  
Dizoglio, supra.  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau, supra; Cohen v. Brown, 10 Vet. App. 128 
(1997).

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
Clearly, there is evidence on file which is supportive of the 
first two elements.  Medical records from the 1980s onward 
reflect that the veteran was unequivocally diagnosed as 
having PTSD.  See Cohen, supra.  As such, the first element 
has been met.  Further, there is medical evidence on file 
establishing a causal nexus between the veteran's PTSD and 
his Vietnam service.  In this regard it is noted that a 
September 1984 VA psychiatric compensation examination report 
indicates that the veteran had Vietnam service, experienced 
traumatic events or stressors, and that he had chronic PTSD.  
A June 1988 VA psychiatric compensation examination report 
reflects that the veteran related having experienced numerous 
traumatic experiences during his period of service.  
Following an interview and an examination, the examiner 
opined that while the veteran had not directly engaged in 
combat he did indeed have symptoms and clinical findings 
which were consistent with PTSD.  More recently, in a 
February 1993 statement, a VA social worker commented that 
the veteran had symptoms of delayed stress as a result of his 
exposure to traumatic events in Vietnam.  As such, it is 
concluded that the second element has been met.  Thus, the 
only remaining question is whether the third and final 
element has been met; namely, whether there is credible 
evidence showing that the veteran's claimed inservice 
stressors, which caused his PTSD, actually occurred.

A review of the record shows that the veteran had service in 
the Republic of Vietnam.  His MOS was that of an ammunition 
storage helper.  He does not allege he engaged in hand-to-
hand combat.  Rather, he alleges that his PTSD stressors 
included exposure to rocket and mortar attacks, having 
watched helplessly as six troops burned to death in a 
helicopter crash, and having been confronted by a large 
number of rats while searching a Vietcong tunnel system.  

When a veteran seeks service connection for PTSD, VA is 
required to analyze and evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

A review of the claims file reveals that the veteran was not 
awarded any decorations which are indicative of combat.  
Additionally, as noted above, his MOS was that of an 
ammunition storage helper, and this specialty does not 
connote combat service.  Accordingly, the file must contain 
sufficient corroboration through service records to establish 
the occurrence of the claimed stressful events.  
38 C.F.R. § 3.304(f); Zarycki, supra.

It is noted that the veteran's hearing testimony and written 
statements consistently reflect the same allegations of PTSD 
stressors, which include being exposed to rocket and mortar 
attacks and having witnessed a helicopter crash in February 
1972 in which troops died.  Notably, in a May 1998 statement, 
an individual who served in the same unit as the veteran 
indicated that he, too, recalled enemy attacks on their unit 
as well as an incident in which a helicopter crashed in their 
vicinity.  He specifically indicated that the veteran had 
witnessed the crash.  Similarly, the veteran's mother 
indicated in written statements that the veteran wrote to her 
at the time of the February 1972 helicopter crash and related 
he was distressed by the event.  

USASCRUR was contacted and asked to provide corroboration of 
the veteran's stressors.  In a May 1999 statement, the 
Director of USASCRUR noted that research had been conducted 
on the veteran's unit.  It was noted that in the area where 
the veteran's unit was located (Cam Ranh Bay), there were 
significant amounts of enemy attacks with resultant 
casualties.  It was also noted that, during the veteran's 
period of service, there were enemy attacks on helicopters, 
one of which resulted in a helicopter crashing.  This 
helicopter crash was noted to have taken place in February 
1972, and there were fatalities.  

As discussed above, neither the veteran's own allegations nor 
the opinion of a VA physician can, as a matter of law, 
establish the occurrence of a noncombat stressor;  however, a 
USASCRUR report can.  In the instant case, the statement from 
USASCRUR is probative and serves to support the veteran's 
consistent allegations of stressful experiences, including 
his unit's exposure to enemy attacks.  Additionally, the 
statements of a fellow serviceman and that of the veteran's 
mother are probative and serve to corroborate the veteran's 
allegation that he witnessed a helicopter crash in which 
there were fatalities.

Further, it should be noted that the sufficiency of a 
stressor is a medical determination and not within the 
purview of a VA adjudicator.  Every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997).  When there is an approximate 
balance of evidence, the veteran is afforded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the instant 
case, there is no doubt that the veteran's unit was exposed 
to enemy attacks as the report from USASCRUR states such.  
However, the matter of whether the veteran personally 
witnessed a helicopter crashing is less clear.  Here, the 
existence of stressors presents a situation in which the 
evidence is in equipoise and the benefit of the doubt rule 
should be applied.  Giving the veteran the benefit of the 
doubt, the Board finds that an inference may be drawn that he 
did personally witness a helicopter crash in which there were 
fatalities; this inference is based on the statements from 
the veteran's mother and a fellow serviceman.  In sum, it is 
concluded that there is evidence on file which is sufficient 
to satisfy the third and final requirement of 38 C.F.R. 
§ 3.304(f) which requires credible supporting evidence that 
the veteran's claimed inservice stressors actually occurred.

For the above stated reasons and bases, the Board concludes 
that service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


